The plaintiff appeals from orders sustaining “with leave to amend denied” demurrers to the declarations in both actions. Both declarations are in three counts. The demurrers were properly sustained. The accounts for abuse of criminal process fail to allege that the defendants either directed the criminal process or had control or influence over those in charge of the prosecution. See Wood v. Graves, 144 Mass. 365, 367, 368-369; McLean v. Naumkeag Trust Co. 268 Mass. 437, 439. The counts, characterized by the plaintiff in his briefs as being for “extortion” and “coercion and duress,” do not state facts supporting a cause of action. The allegations in all the counts “are but generalizations and conclusions which do not sufficiently inform the defendants of the facts so that they might know what they would be called upon to meet.” Lloyd v. Howes, 350 Mass. 19, 21, and cases cited. The refusal to grant leave to amend was within the discretion of the judge. Keljikian v. Star Brewing Co. 303 Mass. 53, 56. Foster v. Shubert Holding Co. 316 Mass. 470, 477. Desmond v. Boston Elev. Ry. 319 Mass. 13, 16. Lloyd v. Howes, supra, at 21, and cases cited. No abuse of discretion has been shown. See Bartley v. Phillips, 317 Mass. 35, 41-44. The orders sustaining the demurrers in both cases are affirmed.

So ordered.